Case 1:17-cv-01789-DLC Document 379 Filed 05/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

eee ee ae xX
: l7evl789 (DLC)
SECURITIES & EXCHANGE COMMISSION,
ORDER
Plaintiff,
ye
US ee DC & Cay By
LEK SECURITIES CORPORATION, SAMUEL DOCU, |
LEK, VALI MANAGEMENT PARTNERS d/b/a IMENT
AVALON FA, LTD., NATHAN FAYYER, and — : BLECTRONICALLY Faunn |
SPRGEY PUSTELNIK a/k/a SERGE PUSTELNIK: DOC #
>: Tiparn rR BED BT |
Defendants. DN 13-209 2b |
ee en ee ee eer x

DENISE COTE, District Judge:

On May 10, 2019, the Court received a letter from plaintiff
Securities and Exchange Commission requesting a resetting of the
trial-ready date, currentiy scheduled for July 22, 2019. The
Court also received a letter from defendants Lek Securities
Corp. and Samuel Lek concerning the request.

It is hereby

ORDERED that a conference is scheduled for June 10, 2019 at
2:30 p.m. in Courtroom 18B at the United Stated Courthouse, 500

Pearl Street, New York, New York in order to select a trial

 
Case 1:17-cv-01789-DLC Document 379 Filed 05/13/19 Page 2 of 2

 

date. Counsel must come prepared with the availability of ail
witnesses.
Dated: New York, New York

May 13, 2019

Ace e

VIDENISE COTE
United Btates District Judge

 
